Citation Nr: 9917764	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for paranoid 
schizophrenia.  

In April 1997, the Board remanded the veteran's claim for 
service connection for an acquired neuropsychiatric disorder 
for further development to include obtaining medical 
treatment records, Social Security Administration records, 
and a VA examination. 

Following remand to the RO, the veteran timely perfected an 
appeal of an October 1997 rating decision, which denied 
service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's non-combat stressors have not been 
adequately corroborated.  

3.  The veteran's current psychiatric condition, variously 
diagnosed, was not present during service nor was it a result 
of any incident of service.  

4.  A psychosis was not disabling to a compensable degree 
during the first post service year.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for a psychosis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303; 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On his report of medical history, completed in July 1977, the 
veteran reported a history of depression or excessive worry.  
The examiner indicated that the veteran denied a 
neuropsychiatric history and reported daily tensions only.  
The veteran's service medical records show that he was 
treated for a 1/8-inch laceration under his left eye in 
August 1978 following being hit.  No apparent ocular damage, 
some discoloration, and a slight headache were noted.  The 
veteran's service personnel records show that he participated 
in a breach of the peace by engaging in a fistfight and an 
assault on a shipmate by striking him with a dangerous weapon 
in April 1979.  In March 1980, the veteran was treated for a 
bruised right mandible after being "jumped by two people" 
the previous evening.  The service medical records noted 
treatment in September 1980 following an altercation with 
possible loss of consciousness.  The examiner noted soft 
tissue trauma.  The veteran's separation medical examination, 
dated in September 1981, reported no psychiatric 
abnormalities.  

In January 1984, the veteran was seen for treatment of 
headaches.  The veteran reported that he had been beat up 
during service and believed that this caused him to lose his 
temper, get violent, and have headaches.  Assessments of 
headaches and violent episodes were noted.  

In June 1993, the veteran filed an initial claim for VA 
benefits for service connection for paranoid schizophrenia 
due to head injuries incurred during service.  

A progress note, dated in July 1993, shows that the veteran 
expressed fear related to being beaten up while in the 
service.  The veteran reported that he was in a coma for 
several days afterward and had nightmares, anxiety and loss 
of control of anger since that time.  

A VA examination for mental disorders was conducted in 
December 1993.  The veteran stated that he was beaten while 
asleep during service and was knocked unconscious.  The 
examiner noted that records of hospital admission following 
this incident were not reviewed.  The veteran reported 
involvement in multiple altercations and fights during 
service and indicated that he had difficulty getting along 
with other service members.  The examiner noted that the 
veteran began treatment for an affective disorder with 
psychotic features in 1984.  The examiner recorded 
impressions of history of closed head injury without 
neurologic deficits, history of multiple psychiatric 
disturbances and polysubstance abuse, and vague history of 
mild cognitive impairment since initial injury.  The examiner 
stated that it was quite unlikely that the veteran's 
psychiatric illness was directly related to his head injuries 
during service and more likely that the continual brawling 
and polysubstance abuse during service were related to his 
psychiatric illness.  

A VA neuropsychiatric examination was also conducted in 
December 1993 and the examiner noted that medical records 
were not available, but psychiatric history records were 
reviewed.  The veteran reported that in 1979 he was beaten on 
the head with a padlock while he slept and woke two-to-three 
days later in the hospital.  His symptoms at that time were 
facial swelling, headaches, dizziness, and an inability to 
balance when walking.  The veteran denied experiencing 
problems with memory, concentration or mental slowness 
following the reported head trauma, but indicated that the 
started experiencing dizziness and major headaches three-to-
four years later.  The veteran further reported three-to-four 
additional head traumas due to fighting or falls.  


The veteran stated that, during service, he used amphetamines 
on a daily basis and was involved in frequent fighting, but 
denied initiating the altercations.  The examiner stated 
that, although the veteran had a previous diagnosis of 
schizophrenia, he showed no evidence of significant 
tangential thought processes or bizarre behavior during the 
evaluation.  

The examiner recorded an impression of a significant history 
of polysubstance abuse, psychosis, and head trauma, but 
stated that the veteran appeared to be functioning within the 
average range of cognitive abilities.  The examiner indicated 
that the veteran's problems with concentration and memory are 
consistent with symptoms most commonly reported by 
individuals with closed head injury, but no strong 
relationship could be established between the veteran's past 
head injury and the present findings.  

The fact that the veteran denied experiencing cognitive 
sequelae in the days immediately following the injury argued 
against a causal connection between the injury and the 
veteran's current mild cognitive deficits.  The examiner 
indicated that from the history provided by the veteran, 
adverse symptoms of the veteran's head injury would likely 
have resolved within three months to one year, which was 
consistent with current findings.  The neuropsychiatrist 
noted that the veteran's history of polysubstance abuse 
and psychiatric illness made it difficult to establish a 
causal link as well.  

In his notice of disagreement, received in March 1995, the 
veteran stated that X-rays on his head were performed within 
a year of discharge from service.  In his VA Form 9, 
substantive appeal, received in June 1995, the veteran stated 
that, after being beaten in his sleep during service, he 
began to hear voices and was diagnosed with paranoid 
schizophrenia.  He indicated that he had no psychiatric 
difficulties prior to service.  





At a hearing before an RO hearing officer in August 1995, the 
veteran testified that, while in service in 1978 aboard the 
U.S.S. Midway (CE-41), he was beaten repeatedly with a Navy 
padlock about the face and was hospitalized for two days 
following this incident.  The veteran indicated that he 
suffered facial fractures due to this incident.  
Transcript, pp. 2-3.  The veteran and his mother stated that 
he had difficulty with short-term memory, difficulty 
sleeping, and nightmares.  Transcript, pp. 4-7. 

The veteran indicated that he had been unable to hold a job 
for a long time due to his inability to trust people.  
Transcript, p. 7.  He reported that he had undergone a 
computed axial tomography (CAT) scan in 1982 at the "old VA 
hospital," but was unaware of what the results were.  
Transcript, p. 8.  The veteran stated that the physicians did 
not provide a psychiatric diagnosis at that time.  He 
indicated that the first diagnosis of major depression and 
paranoid schizophrenia was in 1984.  Transcript, p. 9.  The 
veteran and his mother reported that he socializes only with 
his parents, another individual suffering from paranoid 
schizophrenia, and his therapy group.  Transcript, p. 10.  

In a VA Form 646, submitted in October 1996, the veteran's 
representative contended that the veteran's antisocial 
behavior during service was a manifestation of his current 
psychiatric illness.

In April 1997, the Board remanded the veteran's claim for 
service connection for an acquired neuropsychiatric disorder 
for further development to include obtaining medical 
treatment records, Social Security Administration records, 
and a VA examination.  By letter dated in April 1997, the 
veteran was asked to identify any private treatment for his 
psychiatric condition.  The veteran responded by identifying 
treatment at several hospitals and the RO requested treatment 
records from these locations.  

The record contains numerous VA treatment records dating from 
1992 to the present noting diagnoses at various times of a 
psychiatric disorder not otherwise specified, polysubstance 
abuse, major depression with psychosis, PTSD with depression, 
chronic paranoid schizophrenia, depressed schizoaffective 
disorder, and mixed personality disorders with avoidant, 
anti-social, and schizotypal traits.  

In his notice of disagreement, the veteran stated that in 
April 1978 he was attacked by three men in his bed aboard the 
U.S.S. Midway.  He indicated that one of the men beat him in 
the face with a heave brass padlock and he was knocked 
unconscious and hospitalized for nearly a week.  The veteran 
reported that his PTSD came from being forced to remain 
aboard the U.S.S. Midway after this and another incident when 
a friend of the veteran's was stabbed.  The veteran indicated 
that he was in constant fear for his life and was concerned 
that someone would push him in front of a jet or over the 
side of the ship.  

A VA examination for PTSD was conducted in April 1998 and the 
examiner noted review of the veteran's claims file.  The 
veteran reported that during service, three men attacked him 
and beat him, following which he was hospitalized for three-
to-five days.  He indicated that after this incident he was 
terrified to go to sleep.  The veteran stated that the most 
traumatic part of the incident was being returned to the same 
environment and continuing to fear for his life.  The veteran 
reported that, following discharge from service, he was 
paranoid around other people and got into fights at work.  He 
stated that he had difficulty sleeping, nightmares and 
intrusive memories.  

The examiner noted no evidence of a mood or thought disorder 
and the veteran did not appear suspicious or paranoid during 
the interview.  The examiner indicated that the veteran did 
not meet the criteria for PTSD, as he showed no distress when 
discussing the traumatic events.  The examiner noted that the 
veteran had symptoms of avoidance and hyperarousal, but these 
might not necessarily be associated with PTSD.  The examiner 
further indicated that the veteran did not have the negative 
symptoms of a thought disorder and reported an impression of 
psychosis not otherwise specified and polysubstance abuse, 
currently in remission.  

A second VA examination for mental disorders was conducted in 
April 1998 and the examiner noted review of the veteran's 
claims file.  The examiner noted the veteran's history of 
incidents during service.  The veteran reported difficulty 
sleeping, lack of trust of others, suicidal ideation, 
anxiety, depression, and short-term memory and concentration 
difficulties.  In an addendum to this examination, dated in 
May 1998, the examiner stated that the veteran had definitely 
had psychotic symptoms on and off over the years, but had 
also abused methamphetamines periodically and may be 
exaggerating his symptoms.  

The examiner recorded that the veteran was vague in 
describing his symptomatology and did not currently have 
systemized delusions or negative symptoms of psychosis.  A 
diagnosis of psychosis not otherwise specified was continued, 
as the examiner did not think a diagnosis of schizophrenia 
was appropriate and noted the complicating factor of the long 
history of methamphetamine abuse.  By telephone in June 1998, 
the examiner opined that the evidence did not show it was at 
least as likely as not that the veteran's psychosis was 
present during service.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).





When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f); See Cohen v. Brown 10 Vet. App. 128, 138 
(1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes, 5 Vet. App. at 66.  If the evidence does not show 
that he was engaged in combat with the enemy or that the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 
98-99 (1993).





The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's current psychiatric 
disorder is related to his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although he is competent to 
testify as to observable symptoms, such as difficulty 
sleeping or nightmares, he is not competent to provide 
evidence or opinion that the observable symptoms are 
manifestations of any psychiatric condition.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the veteran's claim for 
service connection for a chronic acquired psychiatric 
disorder to include PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is a plausible claim has been 
presented.  The Board is also satisfied that as a result of 
the April 1997 remand of the case to the RO for further 
development, all relevant facts have been properly developed 
to their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

In the instant case, the veteran has submitted competent 
medical evidence of a current disability.  The April 1998 VA 
examinations (with addenda) indicated a diagnosis of 
psychosis not otherwise specified.  The veteran's VA 
treatment records reported diagnoses including PTSD, chronic 
paranoid schizophrenia, major depression, and depressed 
schizoaffective disorder.  

The Board notes that there is no competent medical evidence 
of manifestation of a psychosis within the initial post 
service year presumptive period.  The first treatment note of 
record was dated in January 1984 and, at that time, only an 
assessment of violent episodes was reported.  

The veteran indicated that he underwent a CAT scan or head X-
ray in 1982, but there is no record of such or of any 
diagnosis resulting from the test.  The veteran testified 
that the first diagnosis of major depression and paranoid 
schizophrenia was in 1984, more than two years after his 
discharge from service.  

The veteran reported an incident during service, which he 
claims caused or contributed to his current psychiatric 
disorder.  He stated that in April 1978 he was beaten by two 
or three men and was in a coma and hospitalized for several 
days.  The veteran's service medical records indicated that 
he was treated in August 1978 for a 1/8-inch laceration under 
his left eye.  In April 1979, the veteran was treated 
following a fistfight with a fellow shipmate.  


In March 1980, the veteran was treated for a bruised right 
mandible after being "jumped" by two people the previous 
evening.  In September 1980, the veteran was treated 
following an altercation with a possible loss of 
consciousness after being accosted while out with his 
girlfriend.  The records contain no mention of any loss of 
consciousness for an extended period, follow-up care, or 
hospitalization following any of these incidents.  The 
service medical records contain no record of any injury in 
April 1978.  

As to the veteran's claim for PTSD, diagnoses of PTSD were 
noted in the veteran's VA treatment records based on the 
veteran's reported history of events during service.  
However, the VA examiner in April 1998 found that the veteran 
did not meet the criteria for a diagnosis of PTSD.  Even with 
a diagnosis of PTSD, the Board finds that there is no 
corroborative evidence of the veteran's claimed stressor 
sufficient to well ground a claim for PTSD.  See 38 U.S.C.A. 
§ 1154(b); Zarycki, 6 Vet. App. at 98-99.  The veteran has 
not claimed that the stressors he experienced were related to 
combat with the enemy, and, thus, corroboration is necessary 
for a well grounded claim.  Id.  The veteran's service 
medical records do not reflect an incident substantially 
similar to the one reported by the veteran.  

The Board notes that the VA examiner in December 1993 
indicated that it was unlikely that the veteran's psychiatric 
illness was directly related to his head injuries during 
service.  However, the examiner further noted that it was 
more likely that the veteran's continual brawling and 
polysubstance abuse during service were related to his 
psychiatric illness.  Every veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service, and the veteran's service entrance examination 
showed no psychiatric abnormalities.  38 U.S.C.A. § 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1997). 

The VA examiner in December 1993 indicated that it was more 
likely that the veteran's actions during service were 
symptoms of his psychiatric illness.  

The Board notes that the examiner stated that no review of 
earlier medical records was available.  Opposing this 
conclusion, is the statement of the VA examiner in June 1998, 
following examination and review of the veteran's complete 
claims file including service medical records and VA and 
private treatment records.  

The examiner concluded that the evidence did not show that it 
was at least as likely as not that the veteran's psychosis 
was present during service.  The Board finds the opinion of 
the second examiner more probative as the entire claims file 
and continued treatment records were available for her 
review.  The Board notes that, consistent with the April 1998 
opinion and addenda, the veteran's service medical records 
contain no diagnoses or opinions of any psychiatric illness 
or condition.  The Board finds that the preponderance of the 
evidence is against his claim for service connection for a 
psychiatric disorder.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD and paranoid schizophrenia, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

